Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment II, Figure 3, Claims 1-24, in the reply filed on 16 March 2021 is acknowledged. Claims 1-24 are considered for examination and the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [U.S. Patent No. 9524817] in view of JP 2017-191929A (drawing provided by Applicant, description translation provided by Examiner).

a body (e.g., 110, Figure 1) including an internal coil (e.g., coil comprising internal electrode 122) having first and second end portions (e.g., left and right ends of body 110 as seen in Figure 1) and an encapsulant (e.g., resin 113, column 4, lines 38-41) encapsulating the internal coil and containing magnetic particles 130; and
first and second external electrodes (e.g., outermost layers of external electrode 124 on both ends of body 110, column 4, lines 56-64, Fig. 1) on external surfaces of the body 110 and electrically connected to the internal coil 122, 
a first metal expansion portion (e.g., innermost layer of external electrode 124 in direct contact with the left end of body 110, Figure 1) between the body 110 and the first external electrode 124 and directly in contact with the first end portion;
a second metal expansion portion (e.g., innermost layer of external electrode 124 in direct contact with the right end of body 110) between the body 110 and the second external electrode and directly in contact with the second end portion; and
first and second connection layers (e.g., middle layers of each external electrodes 124), respectively between the first and second metal expansion portions (innermost layers of external electrodes 124) and the first and second external electrodes (outermost layers of external electrodes 124).
Kim discloses the instant claimed invention discussed above except for the first and second connection layers each composed of a plurality of layers and each of the plurality layers containing an intermetallic compound.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use connection layers to be part of external electrodes as taught by JP’929 to be part of the layers of external electrodes of Kim to provide the inductor device with the ability to absorb tensile stress generated in a thermal environment to prevent occurrence of cracks and protect the coil from physical impact in a bending direction of the substrate.
Regarding claim 2, Kim discloses the first metal expansion portion (e.g., innermost layer of external electrode 124 in direct contact with the left end of body 110) encloses an exposed surface of the first end portion exposed at the external surface of the body 110 (column 4, lines 56-60, Figure 1), and the second metal expansion portion (e.g., innermost layer of external electrode 124 in direct contact with the right end of body 110) encloses an exposed surface of the second end portion exposed at the external surface of the body 110.
Regarding claim 3, JP’929 discloses the first and second connection layers (e.g., 132, 142) are each double layers (at least 132b, 132d, Fig. 4, Paragraph 0050).
Regarding claim 4, JP’929 discloses the first and second connection layers (132, 142) each include an inner layer (e.g., 132d, 142d Fig. 4) close to first and second metal expansion portions (e.g., 131, 141, Fig. 2), respectively, and an outer layer (e.g., mostly 
Regarding claim 5, JP’929 discloses the inner layer 132d contains a Cu6Sn5 alloy (intermetallic compound with less resin included in this layer, Paragraph 0068-0070).
Regarding claim 6, JP’929 discloses the outer layer 132b contains a Cu3Sn alloy (less of the metal content but mixed with more resin).
Regarding claim 7, JP’929 discloses each of the first and second external electrodes includes a plurality of layers (e.g., 133, 134, 143, 144, Paragraph 0041) and a first layer in an innermost portion (e.g., 133, 143) includes a conductive frame (e.g., 132 contains conductive connecting portion 132b and base resin 1332c layer next to 133, Paragraph 0051) and a cured resin filled in the conductive frame.
Regarding claim 8, JP’929 discloses the conductive frame contains an intermetallic compound of an Ag-Sn based alloy (e.g., 132b may contain metal particles 132a of at least one of Ag and copper coated with Sn, Paragraph 0056).
Regarding claim 9, JP’929 discloses the conductive frame has a structure in which Ag particles or Sn-containing solder particles are dispersed in the intermetallic compound (Paragraph 0054 to 0056).
Regarding claim 10, JP’929 discloses the cured resin is an epoxy-based resin (e.g., thermosetting resin, Paragraph 0071, 0078).
Regarding claim 11, JP’929 discloses the first and second external electrodes each further include an Sn plating layer in an outermost portions (e.g., 134, Paragraph 0085, which is the same as external electrode 144) thereof.

Regarding claim 13, JP’929 discloses the first and second metal expansion portions (e.g., 131, 141) each include a Cu plating layer (Paragraph 0075).
Regarding claim 14, JP’929 discloses the first and second metal expansion portions (e.g., 131, 141) entirely cover respective external surfaces of the body to which the first and second end portions are exposed (Fig. 2, Paragraph 0042, 0045).
Regarding claim 17, Kim discloses an inductor 100 comprising:
a body (e.g., 110), including a coil (e.g., coil comprising internal electrodes 122) with an end portion exposed at a side surface of the body 110 with an exposed portion having a first area (area where internal electrode and innermost layer of external electrode 124 connect); 
a metal expansion portion (e.g., innermost layer of external electrode 124) on the side surface (of body 110), in contact with the exposed portion of the end portion of the coil (e.g., end portion of 122, see Fig. 1), and covering a second area of the side surface (e.g., whole end surface area of body 110) larger than the first area of the end portion; 
an inner layer (e.g., a middle layer of 124 as shown in Figure 1) in contact with the metal expansion portion (e.g., innermost layer of external electrode 124),
a first inner layer enclosing and in contact with the metal expansion portion and 
an external electrode layer (e.g., an outermost layer of 124, shown in Fig. 1) enclosing and in contact with the inner layer.

a second inner layer enclosing and in contact with the first inner layer and containing a second intermetallic compound; and the external electrode layer enclosing and in contact with the second inner layer.
JP’929 discloses a first inner layer (e.g., 132d, Fig. 4) enclosing and in contact with metal expansion portion (e.g., 131) and containing a first intermetallic compound (e.g., 132d containing concentrated form of Cu-Sn, Paragraph 0050, 0068, Fig. 4);
a second inner layer (e.g., 132b) enclosing and in contact with the first inner layer 132d and containing a second intermetallic compound (132b containing less concentration of Cu-Sn mixed with resin); and external electrode layer (e.g.,  133, Fig. 2 and 4) enclosing and in contact with the second inner layer 132b.
Regarding claim 18, JP’929 discloses each of the first inner layer, second inner layer, and external electrode layer is in contact with a thickness surface of body (e.g., 110, Fig. 2) connected to the end surface. 
Regarding claim 19, JP’929 discloses the metal expansion portion 131 extends from a lower end of the side surface to an upper end of the side surface (see Figure 2).
Regarding claim 20, JP’929 discloses the metal expansion portion (e.g., 131) contains Cu (Paragraph 0068); the first inner layer (e.g., 132d) contains a Cu6Sn5 alloy (concentrated metal); 
3Sn alloy (Cu-Sn mixed with resin, Paragraph 0068-0070); and 
the external electrode layer includes a first layer (e.g., 133) in contact with the second inner layer 132b and comprising a conductive frame (metal particles 132a) and a cured resin (e.g., 132c) in the conductive frame (see Fig. 4).
Regarding claim 21, Kim discloses an inductor 100 comprising:
a body (e.g., 110, Fig. 1), including a coil (e.g., coil comprising internal electrode 122) with an end portion exposed at a side surface of the body 110;
an external electrode (e.g., 124) on the side surface of the body 110 and electrically connected to the end portion of the coil (end of internal electrode 122),
wherein the end portion of the coil is electrically connected to the external electrode 124 through a first layer (e.g., innermost layer of 124) having a wider cross-sectional area (e.g., covering end surface of body 110) than the end portion (e.g., area where end of internal electrode 122 is exposed) and a second layer (e.g., middle layer of 124) (see Figure 1).
Kim discloses the instant claimed invention discussed above except for the second layer containing an intermetallic compound.
JP’929 discloses a second layer 132 containing an intermetallic compound 132d (Cu-Sn) (see Paragraph 0068, Fig. 4)
Regarding claim 22, JP’929 discloses the external electrode includes an inner layer (e.g., 133) comprising a conductive frame (e.g., 132b next to 133 containing metal 
Regarding claim 23, JP’929 discloses the intermetallic compound (e.g., 132d) is a Cu-Sn intermetallic compound (Paragraph 0068).
Regarding claim 24, JP’929 discloses the electrical connection of the end portion of the internal electrode to the external electrode (e.g., 130, 140, Fig. 1) through the intermetallic compound comprises a first connection through a first intermetallic compound (e.g., 132d containing mostly metal layers, Paragraph 0068, Figure 4) followed by a second connection through a second intermetallic compound (e.g., 132b containing metal particles with base resin, Paragraph 0064-0068, Fig. 4) different from the first intermetallic compound.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of JP’929 as applied to claim 1 above, and further in view of Motoki et al. [U.S. Pub. No. 20090052114 A].
Regarding claim 15, Kim in view of JP’929 discloses the instant claimed invention discussed above except for the first and second metal expansion portions each have an average thickness of 1 µm to 20 µm.
Motoki discloses first and second metal expansion portions (e.g., 7a, 8a, Paragraph 0036-0037, Fig. 1) each have an average thickness of 1 µm to 20 µm (e.g., 10µm, Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include metal expansion portions with an .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of JP’929 as applied to claim 1 above, and further in view of Choi [U.S. Patent No. 10854383 B2]
Regarding claim 16, Kim in view JP’929 discloses the instant claimed invention discussed above except for an insulating layer is on at least a portion of the external surface of the body.
Choi discloses an insulating layer (e.g., 60, column 7, lines 3-8, Fig. 3) is on at least a portion of the external surface of body 50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating layer on external surface of the body as taught by Choi to the magnetic body of Kim in view of JP’929 to provide isolation between external electrodes and reduce the chance of short circuiting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837